 


 HR 2952 ENR: To authorize the Saginaw Chippewa Tribe of Indians of the State of Michigan to convey land and interests in land owned by the Tribe.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. R. 2952 
 
AN ACT 
To authorize the Saginaw Chippewa Tribe of Indians of the State of Michigan to convey land and interests in land owned by the Tribe. 
 
 
1.Land and interests of the Saginaw Chippewa Indian Tribe of Michigan 
(a)In GeneralSubject to subsections (b) and (c), notwithstanding any other provision of law (including regulations), the Saginaw Chippewa Indian Tribe of Michigan (including any agent or instrumentality of the Tribe) (referred to in this section as the Tribe), may transfer, lease, encumber, or otherwise convey, without further authorization or approval, all or any part of the Tribe’s interest in any real property that is not held in trust by the United States for the benefit of the Tribe. 
(b)Effect of sectionNothing in this section is intended to authorize the Tribe to transfer, lease, encumber, or otherwise convey, any lands, or any interest in any lands, that are held in trust by the United States for the benefit of the Tribe. 
(c)LiabilityThe United States shall not be held liable to any party (including the Tribe or any agent or instrumentality of the Tribe) for any term of, or any loss resulting from the term of any transfer, lease, encumbrance, or conveyance of land made pursuant to this Act unless the United States or an agent or instrumentality of the United States is a party to the transaction or the United States would be liable pursuant to any other provision of law. This subsection shall not apply to land transferred or conveyed by the Tribe to the United States to be held in trust for the benefit of the Tribe. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
